DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Beyer et al. (US 2019/0140492) discloses a contactless power transmission device with coils wind around a pot core, figure 3.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose the first and second bobbins each comprises a bobbin cylinder and a
disk-shaped bobbin flange, the bobbin cylinder extending in an axial direction
that is a direction of the axis and having an outer circumference on which the
conductive wire of the corresponding coil is wound, the disk-shaped bobbin
flange extending radially outward from at least one end portion of the bobbin
cylinder, and the bobbin flanges of the first and second bobbins are slidably in contact
with each other at contact surfaces in the axial direction of the bobbin flanges,
the contact surfaces opposing each other in the axial direction.  Along with the remaining features of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS AMAYA/Primary Examiner, Art Unit 2836